Exhibit 10.4

EXECUTION COPY

AMENDED AND RESTATED

RESTRUCTURING AGREEMENT

As of this 9th day of March, 2007, this Amended and Restated Restructuring
Agreement (“Agreement”) is made by and between Great Lakes Aviation, Ltd., an
Iowa corporation with its principal place of business at 1022 Airport Parkway,
Cheyenne, Wyoming 82001 (“Great Lakes”), and Raytheon Aircraft Credit
Corporation, a Kansas corporation with its principal place of business at 101
South Webb Street, Suite 300, Wichita, Kansas 67207 (“RACC”).

RECITALS

 

A. Great Lakes currently owns twenty-five (25) Beech Model 1900D Airliners that
have been financed by RACC and have the following Manufacturer’s Serial Numbers:
UE-100, UE-122, UE-153, UE-154, UE-169, UE-170, UE-184, UE-192, UE-195, UE-201,
UE-202, UE-208, UE-210, UE-211, UE-219, UE-220, UE-240, UE-245, UE-247, UE-251,
UE-253, UE-254, UE-255, UE-257 and UE-261 (collectively and individually, the
“Aircraft”).

 

B. Great Lakes and RACC are parties to a Restructuring Agreement dated as of
December 31, 2002 (as amended and in effect on the date hereof, the “Existing
Restructuring Agreement”).

 

C. Great Lakes is currently in default of various provisions of the Existing
Restructuring Agreement.

 

D. Great Lakes and RACC desire to amend and restate the Existing Restructuring
Agreement on the terms set forth herein and to provide for, among other things,
(i) the restructuring of the Group B Notes (as defined in the Existing
Restructuring Agreement) relating to the Aircraft (the “Existing Aircraft
Notes”), (ii) the restructuring of the Senior Note and the Subordinated Note as
defined in the Existing Restructuring Agreement (as so defined, the “Existing
Senior Note” and “Existing Subordinated Note”, respectively), and (iii) other
amendments for the purpose of curing all existing defaults by Great Lakes on its
obligations to RACC.

 

E. Subject to the satisfaction of the Conditions to Continued Effectiveness (as
defined in Section 8(B) of this Agreement), for simplicity and ease of use,
Great Lakes and RACC intend for this Agreement to amend and restate in its
entirety the Existing Restructuring Agreement (but not the Transaction Documents
(as defined in the Existing Restructuring Agreement)).



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Great Lakes and RACC agree as follows:

 

1. Recitals Incorporated. The parties hereto hereby incorporate the Recitals as
if fully set forth herein.

 

2. Aircraft Notes. The Existing Aircraft Notes and all amounts owed thereunder
as of the Effective Date shall be restructured in their entirety by the issuance
of amended and restated promissory notes executed by Great Lakes payable to RACC
(each an “Aircraft Note” and collectively, the “Aircraft Notes” the form of
which is attached hereto as Exhibit A). The Aircraft Notes shall be secured by
the Group B Security Agreements as defined in the Existing Restructuring
Agreement (as so defined, the “Existing Aircraft Security Agreements”), as
amended by amendments thereto (collectively, the “Aircraft Security Agreement
Amendments”, the form of which is attached hereto as Exhibit B; the Existing
Aircraft Security Agreements, as amended by the Aircraft Security Agreement
Amendments and as may be further amended and in effect from time to time, are
hereinafter referred to as the “Aircraft Security Agreements”). Each of the
Aircraft Notes shall bear interest at a fixed rate of six and three-quarters
percent (6.75%) per annum, shall have an original principal amount of
$2,145,520.42 and provide for monthly payments as set forth on Schedule 1 hereto
payable in arrears starting on March 31, 2007. The principal balances of the
Aircraft Notes shall amortize as set forth on Schedule 1 hereto, with a final
maturity on June 30, 2011. The Aircraft Notes shall be fully assignable and
Great Lakes agrees to cooperate with RACC to facilitate any such assignment.

 

3. Senior Note. Each of the Existing Senior Note and the Existing Subordinated
Note and all amounts owing thereunder as of the Effective Date shall be
restructured in their entirety by the issuance of a single promissory note
executed by Great Lakes payable to RACC (the “Senior Note”), the form of which
is attached hereto as Exhibit C. The interest rate on the Senior Note shall be
seven percent (7.00%) per annum. Interest on the Senior Note shall be payable
monthly in arrears on the last day of each month commencing on March 31, 2007.
Commencing with the calendar quarter ending on June 30, 2007, the Senior Note
shall provide for quarterly payments of principal as set forth on Schedule 2
hereto with a final maturity on December 31, 2015. The amount of each quarterly
principal payment shall be adjusted to fully amortize the remaining principal
balance over the remaining amortization period after the application of any
payments pursuant to Section 6(C) of this Agreement, if any.

 

4.

Equity Provisions from Existing Restructuring Agreement. Sections 8(B), 15(H)
and 15(J) of the Existing Restructuring Agreement, copies of which are attached
hereto as Exhibit H, together with the defined terms used therein (as each

 

-2-



--------------------------------------------------------------------------------

 

such term is defined in the Existing Restructuring Agreement), are hereby
incorporated by reference and made a part of this Agreement, except that with
respect to Section 15(J) of the Existing Restructuring Agreement, the phrase
“simultaneously with the completion of its Form 10-K for its 2002 fiscal year”
is hereby deleted and replaced with the phrase “by not later than June 30,
2007.”

 

5. Engine Fleet Maintenance Program.

 

  (A) Great Lakes agrees to maintain in effect and comply in all material
respects with the terms of its TCP Fleet Maintenance Program with Pratt &
Whitney Canada Corp. (“Pratt & Whitney”) pursuant to that certain Amended and
Restated Term Cost Plan TCP # 03-1907 dated July 19, 2006 between Great Lakes
and Pratt & Whitney (as amended and in effect from time to time, the “FMP
Agreement”). Great Lakes further agrees that it shall not make any amendments or
modifications to the FMP Agreement without RACC’s prior written consent.

 

  (B) As collateral security for the Obligations as hereinafter defined, Great
Lakes has collaterally assigned to RACC all of its rights (but none of the
obligations) of Great Lakes in and to the FMP Agreement and any other related
agreements, as well as all funds paid by Great Lakes as prepayments for engine
maintenance pursuant to the terms of the FMP Agreement and any other related
agreements, pursuant to a Collateral Assignment of Fleet Maintenance Plan
Agreement dated as of July 19, 2006 (as amended and in effect from time to time,
the “FMP Collateral Assignment”). Great Lakes shall take all steps necessary to
ensure that the FMP Collateral Assignment shall remain in full force and effect
at all times that any of the Obligations (as defined in Section 7 of this
Agreement) remain outstanding and owing to RACC.

 

6. Prepayments.

 

  (A)

Mandatory Prepayments. Not later than thirty (30) business days after the end of
each fiscal year, Great Lakes shall prepay amounts outstanding under the Group A
Engine Overhaul Note executed by Great Lakes in favor of RACC (as so defined,
the “Engine Overhaul Note”), the Senior Note and the Aircraft Notes
(collectively, the “Notes”) in an aggregate amount equal to seventy percent
(70%) of the Excess Cash as at the end of such fiscal year, accompanied by a
certificate of the chief financial officer of Great Lakes setting forth in
reasonable detail the calculation of Excess Cash as at the end of such fiscal
year. “Excess Cash” shall mean as at the end of any fiscal year an amount equal
to (i) the sum of the cash, cash equivalents and short term instruments, such as
certificates of deposits, treasury bills and other marketable securities, or
similar or comparable investments of Great Lakes as of the close of business of
the last business day of such fiscal year, minus (ii) $3,000,000 (the “Minimum
Cash

 

-3-



--------------------------------------------------------------------------------

 

Level”); provided, however, that commencing with the fiscal year ending on
December 31, 2007, (y) the Minimum Cash Level shall be increased at each fiscal
year end by $400,000 for each $10,000,000 incremental increase in revenues
realized by Great Lakes during the fiscal year then ended over the actual total
revenues from all sources posted in Great Lakes’ fiscal year ended December 31,
2006, or (z) the Minimum Cash Level shall be decreased at each fiscal year end
by $400,000 for each $10,000,000 incremental decrease in revenues realized by
Great Lakes during the fiscal year then ended over the actual total revenues
from all sources posted in Great Lakes’ fiscal year ended December 31, 2006;
provided that in no event shall the Minimum Cash Level at any time be less than
$3,000,000.

 

  (B) Voluntary Prepayment. Great Lakes may prepay its obligations in whole or
in part under this Agreement or any of the Transaction Documents (as defined
below) at any time without penalty.

 

  (C) Application of Prepayments. All prepayments made pursuant to Sections 6(A)
or 6(B) shall be applied in the following order: first, to the Engine Overhaul
Note until such time as it has been paid in full, with such prepayments being
applied to principal, interest and other amounts owing under the Engine Overhaul
Note in such order or preference as RACC may determine; second, to the Senior
Note until such time as it has been paid in full, with such prepayments being
applied to principal, interest and other amounts owing under the Senior Note in
such order or preference as RACC may determine; and third, to the Aircraft Notes
until such time as they have been paid in full, with such prepayments being
applied to principal, interest and other amounts owing under the Aircraft Notes
in such order or preference as RACC may determine; with all such prepayments to
be applied to reduce the then-remaining installments due thereunder in the
inverse order of scheduled maturity and, in the case of prepayments in respect
of the Aircraft Notes, applied thereto on a pro rata basis.

 

  (D) Proceeds of Embraer Aircraft.

 

  (1) Any and all proceeds arising from the sale or loss of (a) any Embraer
Aircraft or (b) the Embraer model EMB-120ER aircraft with manufacturer’s serial
number 120-071 (collectively, the “Embraer Proceeds”) shall be paid to RACC and
applied in accordance with the following subparagraph.

 

  (2)

All Embraer Proceeds shall be applied in the following order: first, to the
Engine Overhaul Note until such time as it has been paid in full, with such
prepayments being applied to principal, interest and other amounts owing under
the Engine Overhaul Note in such

 

-4-



--------------------------------------------------------------------------------

 

order or preference as RACC may determine; second, to the Senior Note until such
time as it has been paid in full, with such prepayments being applied to
principal, interest and other amounts owing under the Senior Note in such order
or preference as RACC may determine; and third, to the Aircraft Notes until such
time as they have been paid in full, with such prepayments being applied to
principal, interest and other amounts owing under the Aircraft Notes in such
order or preference as RACC may determine; with all such prepayments to be
applied to reduce the then-remaining installments due thereunder in the inverse
order of scheduled maturity and, in the case of prepayments in respect of the
Aircraft Notes, applied thereto on a pro rata basis.

 

7. Collateral Security of Borrower.

 

  (A)

All indebtedness, obligations and liabilities of Great Lakes to RACC, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement, the Corporate Security
Documents (as defined below), the Senior Note, the Aircraft Notes, the Engine
Overhaul Note, the Aircraft Security Agreements and any other notes, security
agreements, leases or other agreements in favor of RACC or to which RACC is a
party (such documents, as amended and in effect from time to time, are referred
to collectively as the “Transaction Documents”), including, without limitation,
all such indebtedness, obligations and liabilities that would become due but for
the operation of the automatic stay pursuant to section 362(a) of the Federal
Bankruptcy Code and the operation of sections 502(b) and 506(b) of the Federal
Bankruptcy Code and including, without limitation, post-petition interest (such
indebtedness, obligations and liabilities are collectively referred to as the
“Obligations”) shall continue to be secured by a first priority perfected lien
on all accounts receivable, inventory and (subject only to historic liens and
liens entitled to priority under applicable law) other assets, including,
without limitation, real estate, of Great Lakes, whether now owned or hereafter
acquired, pursuant to the terms of the Security Agreement dated as of
December 31, 2002 between Great Lakes and RACC (the “Existing Security
Agreement”), as amended by an amendment thereto (the “Security Agreement
Amendment”, the form of which is attached hereto as Exhibit D; the Existing
Security Agreement, as amended by the Security Agreement Amendment and as may be
further amended and in effect from time to time, is hereinafter referred to as
the “Security Agreement”), the Security Agreement and Encumbrance Against
Aircraft Carrier Engines, Propellers, Appliances and Spare Parts dated
August 21, 1997 between Great Lakes and RACC (as amended and in effect on the
date hereof, the “Existing FAA Security Agreement”), as

 

-5-



--------------------------------------------------------------------------------

 

amended by an amendment thereto (the “FAA Security Agreement Amendment”, the
form of which is attached hereto as Exhibit E; the Existing FAA Security
Agreement, as amended by the FAA Security Agreement Amendment and as may be
further amended and in effect from time to time, is hereinafter referred to as
the “FAA Security Agreement”), the Amended and Restated Security Agreement dated
as of December 31, 2002 between Great Lakes and RACC for the Embraer model
EMB-120ER aircraft with manufacturer’s serial number 120-071 (the “Existing
120-071 Security Agreement”), as amended by an amendment thereto (the “120-071
Security Agreement Amendment”, the form of which is attached hereto as
Exhibit F; the Existing 120-071 Security Agreement, as amended by the 120-071
Security Agreement Amendment and as may be further amended and in effect from
time to time, is hereinafter referred to as, the “120-071 Security Agreement”),
and all other instruments and documents, including without limitation Uniform
Commercial Code financing statements, required to be executed or delivered
pursuant to the Security Agreement or any other document to which Great Lakes is
a party (collectively, with the FMP Collateral Assignment, the “Corporate
Security Documents”).

 

  (B) On or before the date hereof, as additional security for all of the
payment and other obligations of Great Lakes to RACC including, without
limitation, under the Existing Restructuring Agreement (including, without
limitation, the Transaction Documents referred to therein) and/or under this
Agreement, unless the Continued Effectiveness Date (as hereinafter defined in
Section 8(A)) is not achieved, including, without limitation, all of the
Obligations as that term is defined in Section 7(A) of this Agreement, Great
Lakes is pledging to RACC a security interest in the three Embraer aircraft
model EMB-120ER having manufacturer’s serial numbers 120.299, 120.108 and
120.096, together with all engines, propellers, avionics, parts, components and
equipment installed thereon and all records, logs, manuals, books, and other
documents currently in the possession of Great Lakes relating thereto
(collectively, the “Embraer Aircraft”) by executing and delivering to RACC a
separate security agreement for each Embraer Aircraft in the form attached
hereto as Exhibit G (each an “Embraer Security Agreement,” and collectively, the
“Embraer Security Agreements”). The Embraer Security Agreements shall constitute
and be considered Corporate Security Documents and shall and do secure any and
all indebtedness owed by Great Lakes to RACC, from time to time, including,
without limitation, obligations under or referred to in the Existing
Restructuring Agreement (including, without limitation, the Transaction
Documents referred to therein) and under this Agreement, unless the Continued
Effectiveness Date is not achieved, including, without limitation, all of the
Obligations. For the avoidance of doubt, the grant of the additional security
provided under this Section 7(B) shall be effected and shall remain in effect,
irrespective of whether or not the Continued Effectiveness Date is achieved and
despite other provisions of this Agreement not becoming effective.

 

-6-



--------------------------------------------------------------------------------

8. Effective Date; Conditions to Effectiveness.

 

  (A) Effective Date. This Agreement shall have effect from the date hereof (the
“Effective Date”), but will remain in effect if, and only if, on or before 5:00
P.M. Eastern time on March 23, 2007, each of the conditions to continued
effectiveness contained in this Section 8 (the “Conditions to Continued
Effectiveness”) has been satisfied (the first date as of which all of these
conditions to continued effectiveness shall have been satisfied is referred to
herein as the “Continued Effectiveness Date”). If each of the Conditions to
Continued Effectiveness is not satisfied by or before 5:00 P.M. Eastern time on
March 23, 2007, except with respect to the additional security provided under
Section 7(B) of this Agreement, this Agreement shall not be effective and shall
be null and void ab initio. In such event, each of the Existing Restructuring
Agreement and the other “Transaction Documents” (as defined in the Existing
Restructuring Agreement) shall continue in full force and effect and RACC shall
continue to possess each and every one of its rights and remedies available
pursuant to the Existing Restructuring Agreement and the “Transaction Documents”
(as defined in the Existing Restructuring Agreement). If the Continued
Effectiveness Date is not achieved, Great Lakes acknowledges and agrees that,
since, as Great Lakes acknowledges and agrees, Events of Default under the
Existing Restructuring Agreement and the Transaction Documents (as defined in
the Existing Restructuring Agreement) have occurred and are continuing, RACC has
the right to immediately exercise any or all of its rights and remedies, without
notice, delay or any act or action of any type or kind.

 

  (B) Conditions to Continued Effectiveness. The continued effectiveness of this
Agreement as a contract shall be subject to the occurrence or delivery to RACC
of the following Conditions to Continued Effectiveness on or prior to the
Continued Effectiveness Date:

 

  (1) This Agreement, executed by Great Lakes and RACC;

 

  (2) The twenty-five (25) Aircraft Notes, executed by Great Lakes;

 

  (3) The twenty-five (25) Aircraft Security Agreement Amendments, executed by
Great Lakes and RACC;

 

  (4) The Senior Note, executed by Great Lakes;

 

  (5) The FMP Collateral Assignment shall be in full force and effect;

 

-7-



--------------------------------------------------------------------------------

  (6) All UCC-1 Financing Statements required by the Collateral Assignment,
naming Great Lakes as Debtor and RACC as Secured Party;

 

  (7) The Security Agreement Amendment, executed by Great Lakes and RACC;

 

  (8) The FAA Security Agreement Amendment, executed by Great Lakes and RACC;

 

  (9) The 120-071 Security Agreement Amendment, executed by Great Lakes and
RACC;

 

  (10) Each Embraer Security Agreement, executed by Great Lakes and RACC;

 

  (11) A copy of the resolutions of the Board of Directors of Great Lakes
ratifying the execution of this Agreement and approving the execution and
delivery of the other Transaction Documents (as defined below) to be delivered
by it hereunder and the transactions contemplated thereby, certified by an
officer to be true and correct and in full force and effect as of the Continued
Effectiveness Date;

 

  (12) A copy of (i) the charter and (ii) the by-laws of Great Lakes, each
certified by an officer to be true and correct and in full force and effect as
of the Continued Effectiveness Date;

 

  (13) Corporate and tax good standing certificates for Great Lakes in (i) its
jurisdiction of incorporation, (ii) the jurisdiction where its chief operating
office is located, and (iii) any jurisdiction where its material assets are
located;

 

  (14) Legal opinions of Briggs and Morgan, P.A., counsel to Great Lakes, and of
Davis, Brown, Koehn, Shors & Roberts, P.C, special Iowa counsel to Great Lakes,
with respect to corporate authority, enforceability, perfection and such other
matters as RACC’s counsel may reasonably request;

 

  (15) A copy of the Financial Plan (as hereinafter defined) for the 2007 fiscal
year;

 

  (16) Great Lakes shall have paid all of RACC’s legal and out-of-pocket
expenses incurred through the Continued Effectiveness Date as set forth on
Schedule 3 hereto, in an aggregate amount not to exceed $80,000;

 

-8-



--------------------------------------------------------------------------------

  (17) All outstanding amounts that are then due and payable on or before the
Continued Effectiveness Date by Great Lakes under the Engine Overhaul Note shall
have been paid in full; and

 

  (18) Great Lakes shall have paid all outstanding amounts due and payable to
Pratt & Whitney under the FMP Agreement or otherwise and the terms of such
repayment plan shall be acceptable to RACC.

 

  (19) Great Lakes shall have delivered to RACC final versions of Schedules 4,
5, and 6 in form and substance reasonably satisfactory to RACC.

 

  (20) Great Lakes shall have become registered as a “Transacting User Entity”
pursuant to the requirements of the Cape Town Treaty (as defined in the Embraer
Security Agreements) so as to permit the recordation of all of RACC’s
registrable interests in the Aircraft, the Embraer Aircraft or otherwise.

 

9. Great Lakes Covenants. As partial consideration for the settlements and
agreements of RACC contained herein, until such time as all Obligations shall be
paid in full in cash, Great Lakes agrees as follows:

 

  (A) Great Lakes Indebtedness. Great Lakes will not create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than: (1) the Obligations; (2) Indebtedness existing on the
Effective Date and described on Schedule 4 and any renewals or replacements of
such Indebtedness, but only to the extent such renewal or replacement does not
increase the amount of such Indebtedness; (3) Indebtedness arising pursuant to
airport or gate leases or renewals or replacements of existing airport or gate
leases at airports currently served by Great Lakes or at airports that Great
Lakes may serve at from time to time in the future, (4) operating leases for
seven (7) aircraft to be leased to Great Lakes by MidWest Airlines for
operations in St. Louis and Milwaukee on commercially reasonable terms that are
reasonably acceptable to RACC, (5) Indebtedness in connection with the startup
of operations in St. Louis and Milwaukee in an aggregate amount not to exceed
$250,000 outstanding at any time, and (6) other Indebtedness incurred in the
ordinary course of business in an aggregate amount outstanding at any time not
to exceed $500,000.

“Indebtedness” means, whether on or off balance sheet for purposes of with
generally accepted accounting principles (“GAAP”): (a) all obligations for
borrowed money or other extensions of credit, whether secured or unsecured,
absolute or contingent, including, without limitation, unmatured reimbursement
obligations with respect to letters of

 

-9-



--------------------------------------------------------------------------------

credit or guarantees issued for the account of or on behalf of Great Lakes, all
obligations representing the deferred purchase price of property, other than
accounts payable arising in the ordinary course of business, and all obligations
arising under capitalized leases, synthetic leases, operating leases and
securitization transactions, (b) all obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) all obligations secured by liens on
property owned or acquired by Great Lakes whether or not the obligations secured
thereby shall have been assumed, and (d) all guaranties by such entity of any of
the foregoing for the benefit of another person.

 

  (B) Payment of Dividends and Distributions. Great Lakes shall not declare or
make any dividend or other distributions to any holder of any Common Stock or
any other capital stock of Great Lakes, except for dividends declared or made in
the form of common stock, par value $.01 per share, of Great Lakes (the “Common
Stock”), redeem or purchase any Common Stock or any other capital stock of Great
Lakes (other than the acceptance of shares in payment of the exercise or
purchase price of equity-based compensation) or make any loan or other payments
to any affiliate or holder of Common Stock or any other capital stock of Great
Lakes.

 

  (C) Provision of Financial Statements and Financial Plans.

 

  (1) Quarterly Financial Statements. As soon as available and, in any event,
within forty-five (45) days after the end of each of the first three
(3) quarters of each fiscal year, Great Lakes shall furnish to RACC copies of
its financial statements, consisting of at least a balance sheet as at the close
of such quarter and statements of earnings for such quarter and for the period
from the beginning of the fiscal year to the close of such quarter, in each case
in conformity with GAAP, duly certified by the principal financial officer of
Great Lakes.

 

  (2) Annual Financial Statements. As soon as available and, in any event,
within ninety (90) days after the end of each fiscal year, Great Lakes shall
furnish to RACC copies of its audited financial statements, consisting of at
least a balance sheet of Great Lakes for such year and statements of earnings
and cash flows, in each case in conformity with GAAP setting forth in each case
in comparative form corresponding figures from the preceding fiscal year, with
all such financial statements to be certified without qualification, except for
any qualifications so given in the past and other qualifications reasonably
acceptable to RACC, by Great Lakes’ certified public accountants.

 

-10-



--------------------------------------------------------------------------------

  (3) Financial Plans. On or before the first day of each fiscal year, Great
Lakes shall furnish to RACC copies of its annual operating and cash flow
forecasts for such fiscal year (collectively, the “Financial Plan”).

 

  (4) Officer’s Certificate. At the time of delivery of the financial statements
of Great Lakes provided for in Section 9(C)(1) and (2), a certificate of the
Chief Financial Officer of Great Lakes (I) to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action Great Lakes proposes to
take with respect thereto; and (II) setting forth a detailed variance analysis
showing how such financial statements differ from the most recent Financial
Plan.

 

  (D) Confidentiality and Non-Disclosure. This Agreement is confidential between
the parties. Great Lakes agrees not to disclose the provisions of this Agreement
to any person without the prior written consent of RACC, except (i) as may be
required by Great Lakes in order to restructure its current debt with existing
aircraft creditors, provided that Great Lakes may disclose solely the fact that
its obligations to RACC are being restructured and the terms of the restructured
debt, but Great Lakes may not disclose any other details of this Agreement,
(ii) to its legal and financial advisers and its independent public accountants
(on the condition that they agree not to disclose such provisions) and (iii) as
may be required by applicable law, including applicable securities law.

 

  (E) No Material Transactions. Without the prior written consent of RACC (which
consent shall not unreasonably be withheld), Great Lakes shall not become a
party to or agree to or effect any merger, amalgamation or consolidation, asset
acquisition, stock acquisition, disposition of any of its assets or create or
permit to exist any subsidiary unless, as a result of such disposition, all
Obligations shall be contemporaneously paid in full in cash.

 

  (F)

Affiliate Transactions. Great Lakes shall not engage in any transaction with any
affiliate, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
affiliate or, to the knowledge of Great Lakes, any corporation, partnership,
trust or other entity in which any such affiliate has a substantial interest or
is an officer, director, trustee or partner, unless such transaction (i) is on
terms no more favorable to such person than would have been obtainable on an
arm’s-length basis in the ordinary course of business and (ii) is not material
in terms of the net cash that is paid out of the business of Great Lakes, and
upon RACC’s request, it shall

 

-11-



--------------------------------------------------------------------------------

 

have the right to audit any such transaction and Great Lakes agrees to cooperate
with RACC in any such audit. By executing this Agreement, Great Lakes certifies
that each transaction between Great Lakes and an affiliate existing on the date
of this Agreement is set forth on Schedule 5 In addition, Great Lakes certifies,
and RACC agrees, that each transaction listed on Schedule 5 satisfies the
requirements set forth in clauses (i) and (ii) of the preceding sentence.

 

  (G) Further Assurances. Great Lakes will promptly furnish such information and
execute and deliver such further documents, and do all other such acts as RACC
may reasonably request to further implement the provisions contained in this
Agreement, including, without limitation, its obligation to cooperate with RACC
to facilitate any assignment of any of the Aircraft Notes pursuant to Section 2.

 

  (H) Capital Expenditures. Great Lakes shall not make Capital Expenditures that
exceed, in the aggregate, $800,000 for its 2007 fiscal year or any fiscal year
thereafter and, so long as no Default or Event of Default has occurred and is
continuing, increasing by five percent (5%) in each fiscal year thereafter.
“Capital Expenditures” means amounts paid or Indebtedness incurred by Great
Lakes in connection with the purchase or lease by Great Lakes of fixed assets,
both tangible (such as land, buildings, fixtures, machinery and equipment) and
intangible (such as patents, copyrights, trademarks, franchises and good will),
that would be required to be capitalized and shown on its balance sheet in
accordance with GAAP, provided that this Section 9(H) shall not include (i) any
item customarily charged directly to expense or depreciated over a useful life
of twelve (12) months or less in accordance with GAAP, (ii) capitalizable spares
or rotables related to the Aircraft or (iii) any Indebtedness permitted by
Section 9(A).

 

  (I) Restructuring of Other Aircraft Indebtedness. In the event that Great
Lakes restructures, amends or otherwise modifies any Great Lakes’ Indebtedness
owing to other similarly situated aircraft creditors (specifically, Finova
Capital and Boeing Capital), such restructurings, amendments or other
modifications shall be on terms acceptable to RACC to ensure that none of these
creditors shall be paid more than RACC (on a relative basis).

 

  (J)

Negative Pledge as to Gate Agreements, Routes and Slots. To the extent Great
Lakes has or acquires any of the following in the future, Great Lakes shall not
create or permit to exist any lien, encumbrance, charge or security interest of
any kind on (a) agreements providing Great Lakes with the right to use, operate
or occupy space in any airport in the United States (“Gate Agreements”),
(b) route authorities (“Routes”), or (c) rights and operational authority
acquired or held by Great Lakes in and

 

-12-



--------------------------------------------------------------------------------

 

to the operating authority granted by the Federal Aviation Administration (the
“FAA”) pursuant to Title 14 to conduct one Instrument Flight Rule (as defined
under the federal aviation regulations) landing or takeoff operating in a
specified time period (“Slots”).

 

10. Representations and Warranties.

 

  (A) By Great Lakes. Great Lakes represents and warrants to RACC as of the date
hereof that:

 

  (1) Authority and Enforceability. Great Lakes has the full power to enter into
and perform its respective obligations under this Agreement and all other
Transaction Documents contemplated hereby or executed pursuant hereto to which
Great Lakes is a party. The execution and delivery of this Agreement, the
Aircraft Notes, the Aircraft Security Agreement Amendments, the Senior Note, the
Engine Overhaul Note, the FMP Collateral Assignment, the Security Agreement
Amendment, the FAA Security Agreement Amendment, the 120-071 Security Agreement
Amendment, the Embraer Security Agreements and all other Transaction Documents
contemplated hereby or executed pursuant hereto to which Great Lakes is a party
and the performance and observance of their terms, conditions and obligations
have been duly authorized by all necessary action on the part of Great Lakes.
This Agreement, the Aircraft Notes, the Aircraft Security Agreement Amendments,
the Senior Note, the Engine Overhaul Note, the FMP Collateral Assignment, the
Security Agreement Amendment, the FAA Security Agreement Amendment, the 120-071
Security Agreement Amendment, the Embraer Security Agreements and all other
Transaction Documents contemplated hereby or executed pursuant hereto
constitute, when executed and delivered by Great Lakes to RACC, will be valid
and binding obligations of Great Lakes enforceable in accordance with their
terms (subject to bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or affecting creditors’ rights generally and general principles
of equity).

 

  (2)

No Conflict. The execution, delivery and performance of this Agreement, the
Aircraft Notes, the Aircraft Security Agreement Amendments, the Senior Note, the
Engine Overhaul Note, the FMP Collateral Assignment, the Security Agreement
Amendment, the FAA Security Agreement Amendment, the 120-071 Security Agreement
Amendment, the Embraer Security Agreements and all other Transaction Documents
to which Great Lakes is a party and the consummation of the transactions herein
contemplated on the part of Great Lakes will not result in a breach or violation
of any of

 

-13-



--------------------------------------------------------------------------------

 

the terms or provisions of, or constitute a default under, any statute, rule or
regulation applicable to, or order of any governmental body or agency or any
court having jurisdiction over Great Lakes or any of its properties, or any
agreement or instrument to which Great Lakes is a party or by which Great Lakes
is bound or to which any of the properties of Great Lakes is subject, or the
charter or by-laws of Great Lakes.

 

  (3) Litigation. Except as set forth on Schedule 6 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against Great Lakes before any governmental authority, that, (a) if adversely
determined, might, either in any case or in the aggregate, (i) have a material
adverse effect on the business, properties, prospects, condition (financial or
otherwise), assets, operations or income of Great Lakes, or (ii) materially
impair the right of Great Lakes to carry on business substantially as now
conducted by them, or result in any substantial liability not adequately covered
by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of Great Lakes, or (b) which question the validity of
this Agreement or any of the other Transaction Documents, or any action taken or
to be taken pursuant hereto or thereto.

 

  (4) Great Lakes has no Gate Agreements, Routes, or Slots.

 

  (B) By RACC. RACC represents and warrants to Great Lakes that it has the full
power to enter into and perform its obligations under this Agreement and all
other documents contemplated hereby or executed pursuant hereto. The execution
and delivery of this Agreement, the Aircraft Notes, the Aircraft Security
Agreement Amendments, the Senior Note, the Engine Overhaul Note, the FMP
Collateral Assignment, the Security Agreement Amendment, the FAA Security
Agreement Amendment, the 120-071 Security Agreement Amendment, the Embraer
Security Agreements and all other Transaction Documents contemplated hereby or
executed pursuant hereto to which RACC is a party and the performance and
observance of their terms, conditions and obligations have been duly authorized
by all necessary action on the part of RACC. This Agreement, the Aircraft Notes,
the Aircraft Security Agreement Amendments, the Senior Note, the Engine Overhaul
Note, the FMP Collateral Assignment, the Security Agreement Amendment, the FAA
Security Agreement Amendment, the 120-071 Security Agreement Amendment, the
Embraer Security Agreements and all other Transaction Documents contemplated
hereby or executed pursuant hereto constitute, when executed and delivered by
RACC to Great Lakes, valid and binding obligations of RACC, respectively,
enforceable in accordance with their terms (subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and general principles of equity).

 

-14-



--------------------------------------------------------------------------------

11. Events of Default and Remedies.

 

  (A) The following events shall constitute “Events of Default” under this
Agreement (with a “Default” occurring if, with the passage of time, the giving
of notice, or both, the act or omission would become an Event of Default):

 

  (1) The failure by any party to perform or comply with any promise, agreement,
obligation, warranty or covenant made by it herein, in any other Transaction
Document or in the FMP Agreement, if such default is not cured by Great Lakes,
on the one hand, or RACC, on the other, within thirty (30) calendar days of
receipt of notice from any party specifying such default; provided, however,
that there shall be no cure period, except as otherwise specifically set forth
in the applicable Transaction Document, with respect to any payment default by
Great Lakes in respect of any of the Obligations;

 

  (2) Any of the following events shall have occurred: (a) Charles R. Howell, or
a replacement reasonably acceptable to RACC, shall no longer serve as Chief
Executive Officer of Great Lakes, or (b) Michael Matthews, or a replacement
reasonably acceptable to RACC, shall no longer serve as Chief Financial Officer
of Great Lakes; or

 

  (3) Any “Event of Default” as defined in any of the Transaction Documents
shall have occurred.

 

  (B) Remedies. Upon the occurrence of any Event of Default, a non-defaulting
party may proceed with every remedy available at law or equity or provided for
herein or in any Transaction Document or document executed in connection
herewith or therewith. No delay or failure of any party in the exercise of any
right or remedy provided for hereunder shall be deemed a waiver of the right by
such party, and no exercise or partial exercise or waiver of any right or remedy
shall be deemed a waiver of any further exercise of such right or remedy or of
any other right or remedy that such party may have. The rights and remedies
herein expressed are cumulative and not exclusive of any right or remedy that
any party shall otherwise have. Further, nothing contained herein shall obligate
any party to undertake any action unless required by law.

 

  (C) Default Interest Rate. Upon the occurrence and during the continuance of
any Event of Default, the outstanding principal under each of the Notes shall
bear interest at the Default Interest Rate. The “Default Interest Rate” is
defined as ten percent (10%) per annum.

 

-15-



--------------------------------------------------------------------------------

12. Notices. Any notice pertaining to or required by this Agreement shall be
deemed sufficiently given if personally delivered or sent by registered or
certified mail, return receipt requested, to the party to whom said notice is to
be given, or sent via telecopier with oral confirmation from a person at the
receiving office that the transmission has been received, or sent via overnight
carrier. Notices sent by registered or certified mail shall be deemed given on
the third day after the date of postmark. Notices hand-delivered shall be deemed
given on the date delivered. Notices forwarded by telecopier shall be deemed
given upon the foregoing oral confirmation that the transmission has been
received. Notices sent by overnight carrier shall be deemed delivered the day
after being forwarded. Until changed by written notice given by any of the noted
parties, the addresses of the parties shall be as follows:

 

Great Lakes:

  Great Lakes Aviation, Limited   Attention: President   1022 Airport Parkway  
Cheyenne, Wyoming 82001   Telephone: (307) 432-7000   Telecopier: (307) 432-7001

with a copy to:

  Briggs and Morgan, P.A.   Attention: Timothy R. Thornton   2200 IDS Center  
Minneapolis, Minnesota 55402   Telephone: (612) 977-8400   Telecopier: (612)
977-8650

RACC:

  Raytheon Aircraft Credit Corporation   Attention: President   101 South Webb
Road   Suite 300   Wichita, Kansas 67207   Telephone: (316) 676-0639  
Telecopier: (316) 676-6975

with a copy to:

  Peter D. Schellie, Esq.   Bingham McCutchen LLP   2020 K Street, NW  
Washington, DC 20006   Telephone: (202) 373-6000   Telecopier: (202) 373-6001

 

-16-



--------------------------------------------------------------------------------

13. Miscellaneous.

 

  (A) Amendments. No provision or term of this Agreement may be amended,
modified, revoked, supplemented, waived or otherwise changed except by a written
instrument duly executed by Great Lakes and RACC and designated as an amendment,
supplement or waiver.

 

  (B) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original.

 

  (C) Headings. The paragraph headings herein are for convenience only and shall
not affect the construction hereof.

 

  (D) Use of Terms. As used herein, words in any gender shall be deemed to
include the other gender and the singular shall be deemed to include the plural,
and vice versa.

 

  (E) Severability. If any provision in this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
impaired thereby, nor shall the validity, legality or enforceability of any such
defective provision be in any way affected or impaired in any other
jurisdiction.

 

  (F)

Governing Law and Informed Choice. THIS AGREEMENT WAS MADE AND ENTERED INTO IN
THE STATE OF KANSAS AND THE LAW GOVERNING THIS TRANSACTION SHALL BE THAT OF THE
STATE OF KANSAS AS IT MAY FROM TIME TO TIME EXIST. THE LAWS OF THE STATE OF
KANSAS SHALL APPLY TO ANY AND ALL MATTERS ARISING FROM OR RELATED TO THIS
AGREEMENT. THE PARTIES AGREE THAT ANY LEGAL PROCEEDING BASED UPON THE PROVISIONS
OF THIS AGREEMENT OR, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, ANY OTHER
TRANSACTION DOCUMENT, SHALL BE BROUGHT EXCLUSIVELY IN EITHER THE UNITED STATES
DISTRICT COURT OF THE DISTRICT OF KANSAS AT WICHITA, KANSAS OR IN THE EIGHTEENTH
JUDICIAL DISTRICT COURT OF SEDGWICK COUNTY, KANSAS TO THE EXCLUSION OF ALL OTHER
COURTS AND TRIBUNALS. NOTWITHSTANDING THE ABOVE, RACC (AT ITS SOLE OPTION) MAY
INSTITUTE A LEGAL PROCEEDING IN ANY JURISDICTION AS MAY BE APPROPRIATE IN ORDER
FOR RACC TO OBTAIN POSSESSION OF AND FORECLOSE UPON THE PROPERTY OR ASSET IN
WHICH IT HAS A SECURED OR OWNERSHIP INTEREST. THE PARTIES CONSENT AND AGREE TO
BE SUBJECT TO THE JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDING. THE
PARTIES TO THIS AGREEMENT EACH IRREVOCABLY WAIVES

 

-17-



--------------------------------------------------------------------------------

 

ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTIONS IN RESPECT OF ANY
TRANSACTION DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE PARTIES TO THIS
AGREEMENT EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
APPLICABLE STATE.

 

  (G) Waiver of Right to Jury Trial. ALL PARTIES TO THIS AGREEMENT HEREBY
VOLUNTARILY, KNOWINGLY AND IRREVOCABLY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT
EACH MAY HAVE TO A TRIAL BY JURY IN THE EVENT OF LITIGATION CONCERNING THIS
AGREEMENT.

 

  (H) Damages. To the extent that any party hereto is subject to liability for
any breach under this Agreement or any of the other Transaction Documents, the
liability of such party shall be limited to the actual and direct monetary
damages caused by such breach. In no event shall any party hereto be liable for
indirect, special, consequential, multiple or punitive damages, or any damage
deemed to be of an indirect or consequential nature arising out of or related to
its performance hereunder, whether based upon breach of contract, warranty,
negligence and whether grounded in tort, contract, civil law or other theories
of liability, including strict liability. To the extent that this limitation of
liability conflicts with any other provision(s) in this Agreement or any of the
other Transaction Documents, said provision(s) shall be regarded as amended to
whatever extent required to make such provision(s) consistent with this
Section 13(H).

 

  (I) Successors and Assigns. This Agreement shall be binding upon and enure to
the benefit of RACC and Great Lakes and their respective successors and assigns,
provided that Great Lakes may not assign any rights, duties or obligations
hereunder. Each of the Notes and related Transaction Documents may be fully
transferred by RACC at any time to any person.

 

  (J) Exhibits and Schedules. All exhibits and schedules referred to herein and
attached hereto are hereby incorporated by reference as an integral part of this
Agreement, subject to the terms and conditions set forth herein.

 

  (K)

Entire Agreement; Mutual Effort to Achieve Final Effectiveness. This Agreement,
taken together with the additional Transaction Documents to be executed in
connection herewith (as set forth herein), constitute the entire agreement
between RACC and Great Lakes concerning the subject

 

-18-



--------------------------------------------------------------------------------

 

matter hereof and supersede and merge any prior written or oral agreements
between RACC and Great Lakes concerning the subject matter hereof. Each of RACC
and Great Lakes agrees to exercise all commercially reasonable efforts and
activities as may be necessary or prudent to achieve the Continued Effectiveness
Date, when and as provided in the above Section 8.

 

  (L) Time of Essence. Time is of the essence with respect to all of the
provisions of this Agreement.

 

  (M) Termination of Agreement. This Agreement shall terminate upon the
indefeasible payment in full in cash of all of the Obligations.

 

  (N) Expenses. Great Lakes will pay all of RACC’s costs and expenses in
connection with the negotiation and drafting of this Agreement and the
satisfaction of the Conditions to Continued Effectiveness, including, without
limitation, the fees and expenses of counsel to RACC; provided, however, that
the amount Great Lakes shall be required to pay pursuant to this sentence shall
be capped at $80,000. Other than as set forth in the preceding sentence, each
party to this Agreement shall bear its own legal, accounting and other expenses
associated with the negotiation of this Agreement and the satisfaction of the
Conditions to Continued Effectiveness.

[The remainder of this page is intentionally left blank.]

 

-19-



--------------------------------------------------------------------------------

In witness of the mutual promises, covenants and agreements set forth herein,
the parties have caused their duly authorized officers to execute this Agreement
on the day and year set forth beneath their signatures hereto.

 

GREAT LAKES AVIATION, LTD., an Iowa corporation By:  

/s/Michael Matthews

Its   Chief financial Officer Date:   March 9, 2007 RAYTHEON AIRCRAFT CREDIT
CORPORATION, a Kansas corporation By:  

/s/ Andrew Mathews

Its   President Date:   March 9, 2007

 

-20-



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibit A   Form of Aircraft Note Exhibit B   Form of Aircraft Security
Agreement Amendment Exhibit C   Form of Senior Note Exhibit D   Form of Security
Agreement Amendment Exhibit E   Form of FAA Security Agreement Amendment Exhibit
F   Form of 120-071 Security Agreement Amendment Exhibit G   Form of Embraer
Security Agreement Exhibit H   Equity Provisions from Existing Restructuring
Agreement Schedule 1   Aircraft Note Payment and Amortization Schedule Schedule
2   Senior Note Payment and Amortization Schedule Schedule 3   RACC’s Legal and
Out-of-Pocket Expenses Schedule 4   Existing Indebtedness of Great Lakes
Schedule 5   Existing Affiliate Transactions Schedule 6   Litigation



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AMENDED AND

RESTATED RESTRUCTURING AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED RESTRUCTURING AGREEMENT is entered
into as of March 23, 2007 (this “Amendment”), by and between Great Lakes
Aviation Ltd. (“Great Lakes”), and Raytheon Aircraft Credit Corporation
(“RACC”).

WITNESSETH:

WHEREAS, Great Lakes and RACC are parties to the Amended and Restated
Restructuring Agreement dated as of March 9, 2007 (the “Restructuring
Agreement”);

WHEREAS, the parties have agreed to certain changes as to the principal amounts,
payment dates and amortization schedules of the Aircraft Notes (as defined in
the Restructuring Agreement) and the Senior Note (as defined in the
Restructuring Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereto agree as follows:

1. Amendment to Section 2 of the Restructuring Agreement. The Restructuring
Agreement is hereby amended by deleting in its entirety the third sentence of
Section 2, and inserting in lieu thereof the following new sentence:

“Each of the Aircraft Notes shall bear interest at a fixed rate of six and
three-quarters percent (6.75%) per annum, shall have an original principal
amount of $2,116,573.70 and provide for monthly payments as set forth on
Schedule 1 hereto payable in arrears starting on March 30, 2007.”

2. Amendment to Section 3 of the Restructuring Agreement. The Restructuring
Agreement is hereby amended by deleting in their entirety the third sentence of
Section 3, and inserting in lieu thereof the following two new sentences:

“Interest on the Senior Note shall be payable monthly in arrears on the
thirtieth day of each month commencing on March 30, 2007.”

3. Amendment to Schedule 1 of the Restructuring Agreement. Schedule 1 of the
Restructuring Agreement is hereby amended by deleting the current Schedule 1 in
its entirety and replacing it with the new Schedule 1 that is attached hereto as
Amendment Exhibit A.

4. Amendment to Schedule 2 of the Restructuring Agreement. Schedule 2 of the
Restructuring Agreement is hereby amended by deleting the current Schedule 2 in
its entirety and replacing it with the new Schedule 2 that is attached hereto as
Amendment Exhibit B.



--------------------------------------------------------------------------------

5. Continuing Effect of Restructuring Agreement. This Amendment shall not
constitute an amendment or waiver of any other provision of the Restructuring
Agreement not expressly referred to herein. Except as amended, modified and
supplemented hereby, the Restructuring Agreement is and remains in full force
and effect and is hereby ratified and confirmed.

6. GOVERNING LAW AND INFORMED CHOICE. THIS AMENDMENT WAS MADE AND ENTERED INTO
IN THE STATE OF KANSAS AND THE LAW GOVERNING THIS TRANSACTION SHALL BE THAT OF
THE STATE OF KANSAS AS IT MAY FROM TIME TO TIME EXIST. THE PARTIES AGREE THAT
ANY LEGAL PROCEEDING BASED UPON THE PROVISIONS OF THIS AMENDMENT OR THE
RESTRUCTURING AGREEMENT AS AMENDED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN EITHER
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS AT WICHITA, KANSAS,
OR IN THE EIGHTEENTH JUDICIAL DISTRICT COURT OF SEDGWICK COUNTY, KANSAS, TO THE
EXCLUSION OF ALL OTHER COURTS AND TRIBUNALS. THE PARTIES HEREBY CONSENT AND
AGREE TO BE SUBJECT TO THE JURISDICTION OF THE AFORESAID COURTS IN SUCH
PROCEEDINGS. THE PARTIES EACH IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT, THE RESTRUCTURING
AGREEMENT AS AMENDED HEREBY OR ANY OTHER DOCUMENT RELATED THERETO. THE PARTIES
EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH APPLICABLE STATE.

7. WAIVER OF RIGHT TO JURY TRIAL. ALL PARTIES TO THIS AMENDMENT HEREBY
VOLUNTARILY, KNOWINGLY AND IRREVOCABLY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT
EACH MAY HAVE TO A TRIAL BY JURY IN THE EVENT OF LITIGATION CONCERNING THIS
AMENDMENT OR THE RESTRUCTURING AGREEMENT AS AMENDED HEREBY.

8. Severability. If any provision in this Amendment shall be held invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions of this Amendment shall not be
impaired thereby, nor shall the validity, legality or enforceability of any such
defective provision be in any way affected or impaired in any other
jurisdiction.

9. Counterparts. This Amendment may be executed and delivered by the parties
hereto in separate counterparts, each of which when executed and delivered,
shall be an original, but all such counterparts shall together constitute but
one and the same instrument. Delivery of an executed counterpart of this
Amendment by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Amendment.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

Executed as of this 23 day of March, 2007, at Wichita, Kansas.

 

GREAT LAKES AVIATION, LTD.   RAYTHEON AIRCRAFT CREDIT CORPORATION By:  

/s/ Michael Matthews

  By:  

/s/Andrew Matthews

Name:   Michael Matthews   Name:   Andrew Matthews Title:   Chief Financial
Officer   Title:   President



--------------------------------------------------------------------------------

AMENDMENT EXHIBIT A

Aircraft Note Payment and Amortization Schedule

 

APR

    

6.75 %

  

 

     

Event

   Amount    Number

1

   Loan    2,116,573.70    1

2

   Balloon Payment    1,306,674.84    52

AMORTIZATION SCHEDULE - Normal Amortization, 360 Day Year

 

               #         Payment    Interest    Principal    Balance Loan      
         2,116,573.70 1    30-Mar-07    22,181.23    8,334.01    13,847.23   
2,102,726.47 2    30-Apr-07    25,500.00    12,222.10    13,277.90   
2,089,448.57 3    30-May-07    25,500.00    11,753.15    13,746.85   
2,075,701.72 4    30-Jun-07    25,500.00    12,065.02    13,434.98   
2,062,266.74 5    30-Jul-07    25,500.00    11,600.25    13,899.75   
2,048,366.99 6    30-Aug-07    25,500.00    11,906.13    13,593.87   
2,034,773.12 7    30-Sep-07    25,500.00    11,827.12    13,672.88   
2,021,100.24 8    30-Oct-07    25,500.00    11,368.69    14,131.31   
2,006,968.93 9    30-Nov-07    25,500.00    11,665.51    13,834.49   
1,993,134.43 10    30-Dec-07    25,500.00    11,211.38    14,288.62   
1,978,845.82 11    30-Jan-08    25,500.00    11,502.04    13,997.96   
1,964,847.86 12    29-Feb-08    25,500.00    11,052.27    14,447.73   
1,950,400.13 13    30-Mar-08    25,500.00    10,971.00    14,529.00   
1,935,871.13 14    30-Apr-08    25,500.00    11,252.25    14,247.75   
1,921,623.38 15    30-May-08    25,500.00    10,809.13    14,690.87   
1,906,932.51 16    30-Jun-08    25,500.00    11,084.05    14,415.95   
1,892,516.55 17    30-Jul-08    25,500.00    10,645.41    14,854.59   
1,877,661.96 18    30-Aug-08    25,500.00    10,913.91    14,586.09   
1,863,075.87 19    30-Sep-08    25,500.00    10,829.13    14,670.87   
1,848,405.00 20    30-Oct-08    25,500.00    10,397.28    15,102.72   
1,833,302.28 21    30-Nov-08    25,500.00    10,656.07    14,843.93   
1,818,458.35 22    30-Dec-08    25,500.00    10,228.83    15,271.17   
1,803,187.17 23    30-Jan-09    25,500.00    10,481.03    15,018.97   
1,788,168.20 24    28-Feb-09    25,500.00    9,723.16    15,776.84   
1,772,391.36 25    30-Mar-09    25,500.00    9,969.70    15,530.30   
1,756,861.07 26    30-Apr-09    25,500.00    10,211.75    15,288.25   
1,741,572.82 27    30-May-09    25,500.00    9,796.35    15,703.65   
1,725,869.17 28    30-Jun-09    25,500.00    10,031.61    15,468.39   
1,710,400.78 29    30-Jul-09    25,500.00    9,621.00    15,879.00   
1,694,521.79 30    30-Aug-09    25,500.00    9,849.41    15,650.59   
1,678,871.19 31    30-Sep-09    25,500.00    9,758.44    15,741.56   
1,663,129.63 32    30-Oct-09    25,500.00    9,355.10    16,144.90   
1,646,984.74 33    30-Nov-09    25,500.00    9,573.10    15,926.90   
1,631,057.84 34    30-Dec-09    25,500.00    9,174.70    16,325.30   
1,614,732.54 35    30-Jan-10    25,500.00    9,385.63    16,114.37   
1,598,618.17 36    28-Feb-10    25,500.00    8,692.49    16,807.51   
1,581,810.66 37    30-Mar-10    25,500.00    8,897.68    16,602.32   
1,565,208.34 38    30-Apr-10    25,500.00    9,097.77    16,402.23   
1,548,806.11 39    30-May-10    25,500.00    8,712.03    16,787.97   
1,532,018.15



--------------------------------------------------------------------------------

40    30-Jun-10    25,500.00    8,904.86    16,595.14    1,515,423.00 41   
30-Jul-10    25,500.00    8,524.25    16,975.75    1,498,447.26 42    30-Aug-10
   25,500.00    8,709.72    16,790.28    1,481,656.98 43    30-Sep-10   
25,500.00    8,612.13    16,887.87    1,464,769.11 44    30-Oct-10    25,500.00
   8,239.33    17,260.67    1,447,508.44 45    30-Nov-10    25,500.00   
8,413.64    17,086.36    1,430,422.08 46    30-Dec-10    25,500.00    8,046.12
   17,453.88    1,412,968.21 47    30-Jan-11    25,500.00    8,212.88   
17,287.12    1,395,681.09 48    28-Feb-11    25,500.00    7,589.02    17,910.98
   1,377,770.10 49    30-Mar-11    25,500.00    7,749.96    17,750.04   
1,360,020.06 50    30-Apr-11    25,500.00    7,905.12    17,594.88   
1,342,425.17 51    30-May-11    25,500.00    7,551.14    17,948.86   
1,324,476.32 52    30-Jun-11    25,500.00    7,698.52    17,801.48   
1,306,674.84



--------------------------------------------------------------------------------

AMENDMENT EXHIBIT B

Senior Note Payment and Amortization Schedule

 

APR

     7.0 %   

 

    

Event

   Amount    Number

1

   Loan    13,174,754.62    1

2

   Quarterly Cash Payment    652,771.69   

AMORTIZATION SCHEDULE - Normal Amortization, 360 Day Year

 

#         Payment    Interest    Principal    Balance Loan               
13,174,754.62 0    3/30/07    51,235.16    51,235.16    0.00    13,174,754.62 1
   4/30/07    79,414.49    79,414.49    0.00    13,174,754.62 2    5/30/07   
75,799.96    75,799.96    0.00    13,174,754.62 3    6/30/07    404,712.47   
78,326.62    326,385.85    12,848,368.78 4    7/30/07    73,922.12    73,922.12
   0.00    12,848,368.78 5    8/30/07    76,386.19    76,386.19    0.00   
12,848,368.78 6    9/30/07    402,772.04    76,386.19    326,385.85   
12,521,982.93 7    10/30/07    72,044.29    72,044.29    0.00    12,521,982.93 8
   11/30/07    74,445.76    74,445.76    0.00    12,521,982.93 9    12/30/07   
572,044.29    72,044.29    500,000.00    12,021,982.93 10    1/30/08   
71,473.16    71,473.16    0.00    12,021,982.93 11    2/29/08    69,167.57   
69,167.57    0.00    12,021,982.93 12    3/30/08    69,167.57    69,167.57   
0.00    12,021,982.93 13    4/30/08    71,473.16    71,473.16    0.00   
12,021,982.93 14    5/30/08    69,167.57    69,167.57    0.00    12,021,982.93
15    6/30/08    397,859.00    71,473.16    326,385.85    11,695,597.09 16   
7/30/08    67,289.74    67,289.74    0.00    11,695,597.09 17    8/30/08   
69,532.73    69,532.73    0.00    11,695,597.09 18    9/30/08    395,918.57   
69,532.73    326,385.85    11,369,211.24 19    10/30/08    65,411.90   
65,411.90    0.00    11,369,211.24 20    11/30/08    67,592.30    67,592.30   
0.00    11,369,211.24 21    12/30/08    565,411.90    65,411.90    500,000.00   
10,869,211.24 22    1/30/09    64,619.69    64,619.69    0.00    10,869,211.24
23    2/28/09    60,450.68    60,450.68    0.00    10,869,211.24 24    3/30/09
   62,535.19    62,535.19    0.00    10,869,211.24 25    4/30/09    64,619.69   
64,619.69    0.00    10,869,211.24 26    5/30/09    62,535.19    62,535.19   
0.00    10,869,211.24 27    6/30/09    391,005.54    64,619.69    326,385.85   
10,542,825.40 28    7/30/09    60,657.35    60,657.35    0.00    10,542,825.40
29    8/30/09    62,679.26    62,679.26    0.00    10,542,825.40 30    9/30/09
   389,065.11    62,679.26    326,385.85    10,216,439.55 31    10/30/09   
58,779.52    58,779.52    0.00    10,216,439.55 32    11/30/09    60,738.83   
60,738.83    0.00    10,216,439.55 33    12/30/09    808,779.52    58,779.52   
750,000.00    9,466,439.55 34    1/30/10    56,279.93    56,279.93    0.00   
9,466,439.55 35    2/28/10    52,648.97    52,648.97    0.00    9,466,439.55 36
   3/30/10    54,464.45    54,464.45    0.00    9,466,439.55 37    4/30/10   
56,279.93    56,279.93    0.00    9,466,439.55 38    5/30/10    54,464.45   
54,464.45    0.00    9,466,439.55



--------------------------------------------------------------------------------

39

   6/30/10    382,665.77    56,279.93    326,385.85    9,140,053.71

40

   7/30/10    52,586.61    52,586.61    0.00    9,140,053.71

41

   8/30/10    54,339.50    54,339.50    0.00    9,140,053.71

42

   9/30/10    380,725.34    54,339.50    326,385.85    8,813,667.86

43

   10/30/10    50,708.77    50,708.77    0.00    8,813,667.86

44

   11/30/10    52,399.07    52,399.07    0.00    8,813,667.86

45

   12/30/10    800,708.77    50,708.77    750,000.00    8,063,667.86

46

   1/30/11    47,940.16    47,940.16    0.00    8,063,667.86

47

   2/28/11    44,847.25    44,847.25    0.00    8,063,667.86

48

   3/30/11    46,393.71    46,393.71    0.00    8,063,667.86

49

   4/30/11    47,940.16    47,940.16    0.00    8,063,667.86

50

   5/30/11    46,393.71    46,393.71    0.00    8,063,667.86

51

   6/30/11    374,326.01    47,940.16    326,385.85    7,737,282.02

52

   7/30/11    44,515.87    44,515.87    0.00    7,737,282.02

53

   8/30/11    45,999.73    45,999.73    0.00    7,737,282.02

54

   9/30/11    372,385.58    45,999.73    326,385.85    7,410,896.17

55

   10/30/11    42,638.03    42,638.03    0.00    7,410,896.17

56

   11/30/11    44,059.30    44,059.30    0.00    7,410,896.17

57

   12/30/11    1,042,638.03    42,638.03    1,000,000.00    6,410,896.17

58

   1/30/12    38,114.10    38,114.10    0.00    6,410,896.17

59

   2/29/12    36,884.61    36,884.61    0.00    6,410,896.17

60

   3/30/12    36,884.61    36,884.61    0.00    6,410,896.17

61

   4/30/12    38,114.10    38,114.10    0.00    6,410,896.17

62

   5/30/12    36,884.61    36,884.61    0.00    6,410,896.17

63

   6/30/12    364,499.94    38,114.10    326,385.85    6,084,510.33

64

   7/30/12    35,006.77    35,006.77    0.00    6,084,510.33

65

   8/30/12    36,173.66    36,173.66    0.00    6,084,510.33

66

   9/30/12    362,559.51    36,173.66    326,385.85    5,758,124.48

67

   10/30/12    33,128.94    33,128.94    0.00    5,758,124.48

68

   11/30/12    34,233.23    34,233.23    0.00    5,758,124.48

69

   12/30/12    1,033,128.94    33,128.94    1,000,000.00    4,758,124.48

70

   1/30/13    28,288.03    28,288.03    0.00    4,758,124.48

71

   2/28/13    26,462.99    26,462.99    0.00    4,758,124.48

72

   3/30/13    27,375.51    27,375.51    0.00    4,758,124.48

73

   4/30/13    28,288.03    28,288.03    0.00    4,758,124.48

74

   5/30/13    27,375.51    27,375.51    0.00    4,758,124.48

75

   6/30/13    354,673.87    28,288.03    326,385.85    4,431,738.64

76

   7/30/13    25,497.67    25,497.67    0.00    4,431,738.64

77

   8/30/13    26,347.60    26,347.60    0.00    4,431,738.64

78

   9/30/13    352,733.44    26,347.60    326,385.85    4,105,352.79

79

   10/30/13    23,619.84    23,619.84    0.00    4,105,352.79

80

   11/30/13    24,407.17    24,407.17    0.00    4,105,352.79

81

   12/30/13    1,273,619.84    23,619.84    1,250,000.00    2,855,352.79

82

   1/30/14    16,975.66    16,975.66    0.00    2,855,352.79

83

   2/28/14    15,880.46    15,880.46    0.00    2,855,352.79

84

   3/30/14    16,428.06    16,428.06    0.00    2,855,352.79

85

   4/30/14    16,975.66    16,975.66    0.00    2,855,352.79

86

   5/30/14    16,428.06    16,428.06    0.00    2,855,352.79

87

   6/30/14    343,361.50    16,975.66    326,385.85    2,528,966.95

88

   7/30/14    14,550.22    14,550.22    0.00    2,528,966.95

89

   8/30/14    15,035.23    15,035.23    0.00    2,528,966.95

90

   9/30/14    341,421.07    15,035.23    326,385.85    2,202,581.10

91

   10/30/14    12,672.38    12,672.38    0.00    2,202,581.10

92

   11/30/14    13,094.80    13,094.80    0.00    2,202,581.10



--------------------------------------------------------------------------------

93    12/30/14    1,262,672.38    12,672.38    1,250,000.00    952,581.10 94   
1/30/15    5,663.29    5,663.29    0.00    952,581.10 95    2/28/15    5,297.92
   5,297.92    0.00    952,581.10 96    3/30/15    5,480.60    5,480.60    0.00
   952,581.10 97    4/30/15    5,663.29    5,663.29    0.00    952,581.10 98   
5/30/15    5,480.60    5,480.60    0.00    952,581.10 99    6/30/15   
332,049.14    5,663.29    326,385.85    626,195.25 100    7/30/15    3,602.77   
3,602.77    0.00    626,195.25 101    8/30/15    3,722.86    3,722.86    0.00   
626,195.25 102    9/30/15    330,108.70    3,722.86    326,385.85    299,809.41
103    10/30/15    1,724.93    1,724.93    0.00    299,809.41 104    11/30/15   
1,782.43    1,782.43    0.00    299,809.41 105    12/30/15    301,534.34   
1,724.93    299,809.41    0.00       17,648,965.45    4,474,210.83   
13,174,754.62   